DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (JP 4302355 B2, hereinafter Kawasaki) in view of Shida (JP 2009157501 A, hereinafter Shida).
Regarding Claim 1:
Kawasaki discloses:
A light-irradiation control apparatus that controls an irradiation device that is installed in a vehicle and casts light upon a road, the light-irradiation control apparatus comprising.  Paragraph [0042] describes a front lamp drive unit 34 that drives a headlamp 32 that irradiates light in front of the vehicle, a rear lamp drive unit 40 that drives a tail lamp 36 and a brake lamp 38 that radiate light behind the host vehicle.  The light emission amount setting unit 42 haven an operation panel for setting the light emission amounts 36 and 38 and a controller 44 for controlling them are provided.
an irradiation controller configured to control an output of an irradiation device configured to cast light upon a road.  Paragraph [0042] describes a light emission amount setting unit 42 that has an operation panel for setting the light emission amounts 36 and 38 and a controller 44 for controlling them.  Paragraph [0047] describes a light emission amount is obtained by subtracting the forward light reduction input from the controller 44 from the normal light emission amount.  The larger the forward light reduction amount instructed from the controller 44, the smaller the light emission amounts of the tail lamp 36 and the brake lamp 38.
a vehicle-platoon-information acquiring unit configured to acquire information about a state of a vehicle platoon comprising a plurality of the vehicles traveling closely together.  Paragraph [0057] describes a vehicle group travelling control that controls the vehicle speed based on the information on the speed and acceleration transmitted by the leading vehicle in the vehicle group performing the platooning.  Paragraph [0076] describes a controller 44 that performs a forward light reduction output process to reduce the glare of the irradiation light by the lamps 32, 36, and 38 felt by the driver of the vehicle constituting the vehicle group during the platooning by the vehicle group travel control.
and a controller configured to control the irradiation controller of the vehicle in accordance with the information acquired by the vehicle-platoon-information acquiring unit.  Paragraph [0057] describes a vehicle group travelling control that controls the vehicle speed based on the information on the speed and acceleration transmitted by the leading vehicle in the vehicle group performing the platooning.  Paragraph [0076] describes a controller 44 that performs a forward light reduction output process to reduce the glare of the irradiation light by the lamps 32, 36, and 38 felt by the driver of the vehicle constituting the vehicle group during the platooning by the vehicle group travel control.
Kawasaki does not disclose a controller that controls the irradiation controller in such a manner that the irradiation device of the vehicle casts light in a steady-state mode that is common in the vehicle platoon, a process where the vehicle merges with another vehicle or platoon and the irradiation controller controls the irradiation device to cast lights in a transition mode that is different from the steady-state mode, and in a process where a vehicle leaves a platoon, the controller controls the irradiation controller in such a manner that the irradiation device of the leaving vehicles casts light in the transition mode.
Shida teaches:
wherein during no changes in a vehicle configuration of the vehicle platoon to which the vehicle belongs, the controller controls the irradiation controller in such a manner that the irradiation device of the vehicle casts light in a steady-state mode that is common in the vehicle platoon.  Paragraph [0039] and figure 9 describe a timing chart that shows the lighting operation of the lighting unit of the vehicle group state display device 1.  The operation pulse of a lighting unit in the vehicle A, in which the lighting unit is turned on during a period in which a pulse rises and turns on, and the lighting unit is turned off when the pulse is off.  The lighting operation of the lighting unit is repeatedly executed until the configuration state of the vehicle group changes.  This is equivalent to the claim because in order for there to be a transition mode, there must be a steady-state mode to start in and transition too.
in a process where the vehicle alone or the vehicle platoon to which the vehicle belongs, merges with another of the vehicle alone or another of the vehicle platoon, the controller controls the irradiation controller in such a manner that the irradiation device of the merging vehicle casts light in a transition mode that is different from the steady-state mode.  Paragraph [0039] and figure 9 describe a timing chart that shows the lighting operation of the lighting unit of the vehicle group state display device 1.  The operation pulse of a lighting unit in the vehicle A, in which the lighting unit is turned on during a period in which a pulse rises and turns on, and the lighting unit is turned off when the pulse is off.  The lighting operation of the lighting unit is repeatedly executed until the configuration state of the vehicle group changes.  This can be considered a transition mode.  Paragraph [0021] describes am ECU 4 that controls the entire vehicle group state display apparatus.  The ECU 4 functions as a display control unit and a lighting control unit.  When a vehicle merges, the ECU performs display control such that the lighting portion 3 is moved towards the merging position of the vehicle group.
and in a process where the vehicle alone belonging to the vehicle platoon or a plurality of the vehicles belonging to the vehicle platoon leaves the vehicle platoon, the controller controls the irradiation controller in such a manner that the irradiation device of the leaving vehicle casts light in the transition mode.  Paragraph [0021] describes am ECU 4 that controls the entire vehicle group state display apparatus.  The ECU 4 functions as a display control unit and a lighting control unit.  When the vehicle group separates, the ECU performs display control such that the lighting portion 3 is moved in the direction in which the vehicle group is separated.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasaki to incorporate the teachings of Shida to show a controller that controls the irradiation controller in such a manner that the irradiation device of the vehicle casts light in a steady-state mode that is common in the vehicle platoon, a process where the vehicle merges with another vehicle or platoon and the irradiation controller controls the irradiation device to cast lights in a transition mode that is different from the steady-state mode, and in a process where a vehicle leaves a platoon, the controller controls the irradiation controller in such a manner that the irradiation device of the leaving vehicles casts light in the transition mode.  One would have been motivated to do so that other vehicles or people can see by sight that the vehicle group is separating (Abstract of Shida).
Claim 15 is substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 2:
	Shida teaches:
The light-irradiation control apparatus according to claim 1, wherein when the vehicle belonging to the vehicle platoon separates alone from the vehicle platoon, upon completion of the separation of the vehicle, the controller controls the irradiation controller in such a manner that the irradiation device of the vehicle that has separated, stops light irradiation.  Paragraph [0021] describes am ECU 4 that controls the entire vehicle group state display apparatus.  The ECU 4 functions as a display control unit and a lighting control unit.  When the vehicle group separates, the ECU performs display control such that the lighting portion 3 is moved in the direction in which the vehicle group is separated.  Paragraph [0039] describes hat the light pulsing stops when the configuration state of the vehicle group is done changing.

Regarding Claim 6:	Shida teaches:
The light-irradiation control apparatus according to claim 1, wherein the controller controls the irradiation controller in such a manner that the irradiation device performs irradiation that is tilted in a direction where the vehicle leaves the vehicle platoon and is tilted in a direction where the vehicle merges with the vehicle platoon.  Paragraph [0039] and figure 9 describe a timing chart that shows the lighting operation of the lighting unit of the vehicle group state display device 1.  The operation pulse of a lighting unit in the vehicle A, in which the lighting unit is turned on during a period in which a pulse rises and turns on, and the lighting unit is turned off when the pulse is off.  The lighting operation of the lighting unit is repeatedly executed until the configuration state of the vehicle group changes.  This can be considered a transition mode.  Paragraph [0021] describes am ECU 4 that controls the entire vehicle group state display apparatus.  The ECU 4 functions as a display control unit and a lighting control unit.  When the vehicle group separates, the ECU performs display control such that the lighting portion 3 is moved towards the merging position of the vehicle group.  Paragraph [0021] also describes am ECU 4 that controls the entire vehicle group state display apparatus.  The ECU 4 functions as a display control unit and a lighting control unit.  When a vehicle merges, the ECU performs display control such that the lighting portion 3 is moved in the direction in which the vehicle group is separated.

Regarding Claim 13:
	Kawasaki discloses:
The light-irradiation control apparatus according to claim 1, further comprising a vehicle-presence acquiring unit configured to acquire whether there are any vehicles traveling in a range that is predetermined based on the vehicle platoon.  Paragraph [0072] describes a step S260 where it is determined whether there is a forward vehicle to be followed.  
wherein when there are no vehicles traveling in the predetermined range, the controller controls the irradiation controller in such a manner that the irradiation device of the vehicle belonging to the vehicle platoon does not cast light.  Paragraph [0072] describes a step S260 where it is determined whether there is a forward vehicle to be followed.  Paragraph [0102] describes a light emission amounts of lamps 32, 36, and 38 may be turned off.
Claims 3-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Shida and further in view of Sato et al. (JP 2014130409 A, hereinafter Sato).
Regarding Claim 3:
Kawasaki and Shida teach the above inventions in claim 1.  Kawasaki and Shida do not teach a transition mode that contains an element that is common with the steady-state mode.
Sato teaches:
The light-irradiation control apparatus according to claim 1, wherein the transition mode contains an element that is in common with the steady-state mode.  Paragraph [0020] and figure 3 describes a row running illumination system 31 that has a plurality of lamps 3 in a row on the side wall of the loading platform 32 of the truck 22.  The lights have an illumination pattern P3 that emits light in the same color.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasaki and Shida to incorporate the teachings of Sato to show a transition mode that contains an element that is common with the steady-state mode.  One would have been motivated to do so that the surrounding vehicles can correctly determine the relationship between the leading vehicle of the platoon and the following vehicle ([0005] of Sato).

Regarding Claim 4:
Sato teaches:
The light-irradiation control apparatus according to claim 3, wherein the steady-state mode comprises a mode in which light casted upon a road does not flash on and off, and the transition mode comprises a mode in which the same color of light as that in the steady-state mode flashes on and off.  Paragraph [0020] and figure 3 describes a row running illumination system 31 that has a plurality of lamps 3 in a row on the side wall of the loading platform 32 of the truck 22.  The lights have an illumination pattern P3 that emits light in the same color.

Regarding Claim 5:
	Sato teaches:
The light-irradiation control apparatus according to claim 3, wherein in the transition mode, light that is casted upon a road has an outline whose shape is the same as that of an outline of light casted in the steady-state mode, and in the transition mode, light that is casted upon a road has a color different from a color of light that is casted in the steady-state mode.  Paragraph [0020] and figure 3 describes a row running illumination system 31 that has a plurality of lamps 3 in a row on the side wall of the loading platform 32 of the truck 22.  The lights have an illumination pattern P3 in which the emission color is changed in a specific order.

Regarding Claim 7:
	Kawasaki discloses:
The light-irradiation control apparatus according to claim 1, wherein the controller controls the irradiation controller in such a manner that the irradiation device of the vehicle belonging to a first vehicle platoon casts light in a first steady-state mode that is common in the first vehicle platoon.  Paragraph [0042] describes a light emission amount setting unit 42 that has an operation panel for setting the light emission amounts 36 and 38 and a controller 44 for controlling them.  Paragraph [0047] describes a light emission amount is obtained by subtracting the forward light reduction input from the controller 44 from the normal light emission amount.  The larger the forward light reduction amount instructed from the controller 44, the smaller the light emission amounts of the tail lamp 36 and the brake lamp 38.
	Shida teaches:
in a process where a plurality of the vehicles belonging to the first vehicle platoon leaves the first vehicle platoon, the controller controls the irradiation controller in such a manner that the irradiation device of the leaving vehicle casts light in the transition mode that is different from the first steady-state mode.  Paragraph [0039] and figure 9 describe a timing chart that shows the lighting operation of the lighting unit of the vehicle group state display device 1.  The operation pulse of a lighting unit in the vehicle A, in which the lighting unit is turned on during a period in which a pulse rises and turns on, and the lighting unit is turned off when the pulse is off.  The lighting operation of the lighting unit is repeatedly executed until the configuration state of the vehicle group changes.  This is equivalent to the claim because in order for there to be a transition mode, there must be a steady-state mode to start in and transition too.
Kawasaki and Shida do not teach a second steady-state mode that is common in the second vehicle platoon.
Shida and Sato teach:
and after the plurality of the vehicles that has left the first vehicle platoon together forms a second vehicle platoon, the controller controls the irradiation controller in such a manner that the irradiation device of the vehicle belonging to the second vehicle platoon casts light in a second steady-state mode that is common in the second vehicle platoon.  Paragraph [0039] and figure 9 of Shida describe a timing chart that shows the lighting operation of the lighting unit of the vehicle group state display device 1.  The operation pulse of a lighting unit in the vehicle A, in which the lighting unit is turned on during a period in which a pulse rises and turns on, and the lighting unit is turned off when the pulse is off.  The lighting operation of the lighting unit is repeatedly executed until the configuration state of the vehicle group changes.  This is equivalent to the claim because in order for there to be a transition mode, there must be a steady-state mode to start in and transition too.  Paragraph [0014] of Sato describes a plurality of illumination patterns P1 – P5 that the lighting unit can display.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasaki and Shida to incorporate the teachings of Sato to show a second steady-state mode that is common in the second vehicle platoon.  One would have been motivated to do so that the surrounding vehicles can correctly determine the relationship between the leading vehicle of the platoon and the following vehicle ([0005] of Sato).

Regarding Claim 8:
	Sato teaches:
The light-irradiation control apparatus according to claim 7, wherein the transition mode contains an element that is in common with the first steady-state mode, and an element that is in common with the second steady-state mode.  Paragraph [0020] and figure 3 describes a row running illumination system 31 that has a plurality of lamps 3 in a row on the side wall of the loading platform 32 of the truck 22.  The lights have an illumination pattern P3 that emits light in the same color.  Paragraph [0014] of Sato describes a plurality of illumination patterns P1 – P5 that the lighting unit can display.

Regarding Claim 9:
Kawasaki and Shida teach the above inventions in claim 1.  Kawasaki and Shida do not teach a third steady-state mode that is common in the third vehicle platoon.  Sato teaches this in paragraph [0014].
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasaki and Shida to incorporate the teachings of Sato to show a third steady-state mode that is common in the third vehicle platoon.  One would have been motivated to do so that the surrounding vehicles can correctly determine the relationship between the leading vehicle of the platoon and the following vehicle ([0005] of Sato).
Shida and Sato teach:
The light-irradiation control apparatus according to claim 1, wherein before a third vehicle platoon to which the vehicle belongs, starts merging with a fourth vehicle platoon, the controller controls the irradiation controller in such a manner that the irradiation device of the vehicle belonging to the third vehicle platoon casts light in a third steady-state mode that is common in the third vehicle platoon.  Paragraph [0039] and figure 9 of Shida describe a timing chart that shows the lighting operation of the lighting unit of the vehicle group state display device 1.  The operation pulse of a lighting unit in the vehicle A, in which the lighting unit is turned on during a period in which a pulse rises and turns on, and the lighting unit is turned off when the pulse is off.  The lighting operation of the lighting unit is repeatedly executed until the configuration state of the vehicle group changes.  This can be considered a transition mode.  Paragraph [0021] describes am ECU 4 that controls the entire vehicle group state display apparatus.  The ECU 4 functions as a display control unit and a lighting control unit.  When the vehicle group separates, the ECU performs display control such that the lighting portion 3 is moved towards the merging position of the vehicle group.  Paragraph [0014] of Sato describes a plurality of illumination patterns P1 – P5 that the lighting unit can display.
in a process where the third vehicle platoon to which the vehicle belongs, merges with a fourth vehicle platoon, the controller controls the irradiation controller in such a manner that the irradiation device of the vehicle belonging to the third vehicle platoon casts light in the transition mode that is different from the third steady-state mode.  Paragraph [0039] and figure 9 of Shida describe a timing chart that shows the lighting operation of the lighting unit of the vehicle group state display device 1.  The operation pulse of a lighting unit in the vehicle A, in which the lighting unit is turned on during a period in which a pulse rises and turns on, and the lighting unit is turned off when the pulse is off.  The lighting operation of the lighting unit is repeatedly executed until the configuration state of the vehicle group changes.  This can be considered a transition mode.  Paragraph [0021] describes am ECU 4 that controls the entire vehicle group state display apparatus.  The ECU 4 functions as a display control unit and a lighting control unit.  When the vehicle merges, the ECU performs display control such that the lighting portion 3 is moved towards the merging position of the vehicle group.  Paragraph [0014] of Sato describes a plurality of illumination patterns P1 – P5 that the lighting unit can display.
and after the third vehicle platoon to which the vehicle belongs, has completed mergence with a fourth vehicle platoon, the controller controls the irradiation controller in such a manner that the irradiation device of the vehicle belonging to the third vehicle platoon casts light in a fourth steady-state mode that is common in the fourth vehicle platoon.  Paragraph [0039] and figure 9 of Shida describe a timing chart that shows the lighting operation of the lighting unit of the vehicle group state display device 1.  The operation pulse of a lighting unit in the vehicle A, in which the lighting unit is turned on during a period in which a pulse rises and turns on, and the lighting unit is turned off when the pulse is off.  The lighting operation of the lighting unit is repeatedly executed until the configuration state of the vehicle group changes.  This can be considered a transition mode.  Paragraph [0021] describes am ECU 4 that controls the entire vehicle group state display apparatus.  The ECU 4 functions as a display control unit and a lighting control unit.  When the vehicle merges, the ECU performs display control such that the lighting portion 3 is moved towards the merging position of the vehicle group.  Paragraph [0014] of Sato describes a plurality of illumination patterns P1 – P5 that the lighting unit can display.

Regarding Claim 10:
	Sato teaches:
The light-irradiation control apparatus according to claim 9, wherein the transition mode contains an element that is in common with the third steady-state mode, and an element that is in common with the fourth steady-state mode.  Paragraph [0020] and figure 3 describes a row running illumination system 31 that has a plurality of lamps 3 in a row on the side wall of the loading platform 32 of the truck 22.  The lights have an illumination pattern P3 that emits light in the same color.  Paragraph [0014] of Sato describes a plurality of illumination patterns P1 – P5 that the lighting unit can display.

Regarding Claim 11:
	Shida teaches:
The light-irradiation control apparatus according to claim 1, wherein when another vehicle temporarily enters some midpoint of the vehicle platoon to which the vehicle belongs, the controller controls the irradiation controller in such a manner that the irradiation device of the vehicle belonging to the vehicle platoon casts light upon a road in a transition mode.  Paragraph [0039] and figure 9 describe a timing chart that shows the lighting operation of the lighting unit of the vehicle group state display device 1.  The operation pulse of a lighting unit in the vehicle A, in which the lighting unit is turned on during a period in which a pulse rises and turns on, and the lighting unit is turned off when the pulse is off.  The lighting operation of the lighting unit is repeatedly executed until the configuration state of the vehicle group changes.  This can be considered a transition mode.  Paragraph [0021] describes am ECU 4 that controls the entire vehicle group state display apparatus.  The ECU 4 functions as a display control unit and a lighting control unit.  When a vehicle merges, the ECU performs display control such that the lighting portion 3 is moved towards the merging position of the vehicle group.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Shida and further in view of Sato and Kim et al. (US Pub No: 2018/0056851 A1, hereinafter Kim).
Regarding Claim 12:
Kawasaki and Shida teach the above inventions in claim 1.  Kawasaki and Shida do not teach a fifth steady-state mode that is common in the fifth vehicle platoon.
Sato teaches:
and when a color of light casted in a fifth steady-state mode that is common in the fifth vehicle platoon is the same as a color of light casted in a sixth steady-state mode that is common in the sixth vehicle platoon.  Paragraph [0020] and figure 3 describes a row running illumination system 31 that has a plurality of lamps 3 in a row on the side wall of the loading platform 32 of the truck 22.  The lights have an illumination pattern P3 that emits light in the same color.  Paragraph [0014] of Sato describes a plurality of illumination patterns P1 – P5 that the lighting unit can display.
the controller controls the irradiation controller in such a manner that the irradiation device of the vehicle belonging to the fifth vehicle platoon changes the color of the light casted in the fifth steady-state mode.  Paragraph [0020] and figure 3 describes a row running illumination system 31 that has a plurality of lamps 3 in a row on the side wall of the loading platform 32 of the truck 22.  The lights have an illumination pattern P3 in which the emission color is changed in a specific order.  Paragraph [0014] of Sato describes a plurality of illumination patterns P1 – P5 that the lighting unit can display.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasaki and Shida to incorporate the teachings of Sato to show a fifth steady-state mode that is common in the fifth vehicle platoon.  One would have been motivated to do so that the surrounding vehicles can correctly determine the relationship between the leading vehicle of the platoon and the following vehicle ([0005] of Sato).
Kawasaki, Shida, and Sato do not teach a sixth vehicle platoon travelling in a range that is predetermined based on a fifth vehicle platoon.
	Kim teaches:
The light-irradiation control apparatus according to claim 1, wherein when a sixth vehicle platoon is traveling in a range that is predetermined based on a fifth vehicle platoon to which the vehicle belongs,  Paragraph [0474] describes a processor that controls a pattern of light based on a distance to a following vehicle 2224.  Paragraph [0475] and [0476] describes that if the distance falls within a first range, the processor controls the light in a first pattern and if the distance falls within a second range, the processor controls the light in a second pattern.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasaki, Shida, and Sato to incorporate the teachings of Kim to show a sixth vehicle platoon travelling in a range that is predetermined based on a fifth vehicle platoon.  One would have been motivated to do so to aid implementation of an Advanced Driver Assistance System (ADAS) that helps the driver and other drivers know how close they are to another vehicle/platoon.

Regarding Claim 14:
Kawasaki, Shida, and Sato teach the above inventions in claim 1.  Kawasaki, Shida, and Sato do not teach an autonomous-driving-level acquiring unit that allows a vehicle to travel in a range that is predetermined based on the vehicle platoon and an irradiation controller that casts light at a higher degree of intensity based on the autonomous-driving level.
Kim teaches:
The light-irradiation control apparatus according to claim 1, further comprising an autonomous-driving-level acquiring unit configured to acquire an autonomous-driving level of a vehicle traveling in a range that is predetermined based on the vehicle platoon.  Paragraph [0044] describes an autonomous vehicle that can operate in either an autonomous driving state or a manual driving state.  Paragraph [0474] describes a processor that controls a pattern of light based on a distance to a following vehicle 2224.  Paragraph [0475] and [0476] describes that if the distance falls within a first range, the processor controls the light in a first pattern and if the distance falls within a second range, the processor controls the light in a second pattern.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasaki, Shida, and Sato to incorporate the teachings of Kim to show an autonomous-driving-level acquiring unit that allows a vehicle to travel in a range that is predetermined based on the vehicle platoon.  One would have been motivated to do so to aid implementation of an Advanced Driver Assistance System (ADAS) that helps the driver and other drivers know how close they are to another vehicle/platoon.
wherein the controller controls the irradiation controller in such a manner that the irradiation device of the vehicle belonging to the vehicle platoon casts light, at a higher degree of intensity or in a wider range along with a decrease in the autonomous-driving level of the vehicle traveling in the predetermined range.  Paragraph [0469] describes a processor 870 that controls a light pattern based on driving state information of the vehicle, including color, illumination, and flashing.  Paragraph [0471] describes a light emitting unit 850 that emits light in a first light patterns 2221, signifying an autonomous driving state.  Paragraph [0472] describes a light emitting unit 850 that emits light in a first light patterns 2221, signifying a manual driving state.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawasaki, Shida, and Sato to incorporate the teachings of Kim to show an irradiation controller that casts light at a higher degree of intensity based on the autonomous-driving level.  One would have been motivated to do so to aid implementation of an Advanced Driver Assistance System (ADAS) that helps the driver and other drivers know how close they are to another vehicle/platoon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mudalige (US Pub No: 2010/0256852 A1): A method for controlling a plurality of vehicles to operate the plurality of vehicles in a platoon includes, within a leader vehicle selected from the plurality of vehicles: monitoring through a vehicle-to-vehicle communication a respective actual position of each of the plurality of vehicles that is not the leader vehicle based upon data from a respective global positioning device within each of the plurality of vehicles that is not the leader vehicle, determining distances to operate the plurality of vehicles in the platoon based upon the respective actual positions of each of the plurality of vehicles, and selecting a respective commanded vehicle position including a respective global positioning coordinate for each of the plurality of vehicles based upon the determined distances. Each respective commanded vehicle position is transmitted to the respective one of the plurality vehicles that is not the leader vehicle, and each respective one of the plurality of vehicles that is not the leader vehicle is operated based upon the respective commanded vehicle position.
Takii (US Pub No: 2019/0012911 A1): An illumination device installed in a vehicle capable of traveling in an automatic driving mode is provided with an illumination unit configured so as to radiate light outward from the vehicle, and an illumination control unit configured so as to control the illumination unit, on the basis of an illumination control signal sent from transportation infrastructure, which is provided with a light-emitting body for radiating light outward, in order to make the illumination state of the illumination unit correspond to the illumination state of the light-emitting body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665